Case 3:19-cv-20289-FLW-LHG Document 1-1 Filed 11/14/19 Page 1 of 20 PageID: 58




                          EXHIBIT A
Case 3:19-cv-20289-FLW-LHG Document 1-1 Filed 11/14/19 Page 2 of 20 PageID: 59




September 9, 2019

Division of Dockets Management
Food and Drug Administration
5630 Fishers Lane, Room 1061
Rockville, MD 20852

Re: Valisure Citizen Petition on Ranitidine

Dear Sir or Madam:

The undersigned, on behalf of Valisure LLC and ValisureRX LLC (collectively, “Valisure” or “Petitioner”),
submits this Citizen Petition (“Petition”) pursuant to Sections 301(21 U.S.C. § 331), 501 (21 U.S.C. § 351),
502 (21 U.S.C. § 352), 505 (21 U.S.C. § 355), 702 (21 U.S.C. § 372), 704 (21 U.S.C. § 374), and 705 (21
U.S.C. § 375) of the Federal Food, Drug and Cosmetic Act (the “FDCA”), in accordance with 21 C.F.R.
10.20 and 10.30, to request the Commissioner of Food and Drugs (“Commissioner”) to issue a
regulation, revise industry guidance, and request a recall and suspend sales of ranitidine from the US
market and take such other actions set forth below.
                                           A. Action Requested

The drug ranitidine, commonly sold under the brand Zantac, is an antacid, specifically an H2 receptor
blocker (“H2 blocker”), which, due to a very high perception of safety, is heavily prescribed to adults and
infants and sold over-the-counter. Valisure tests all batches of all its medications for quality and
consistency issues and through such tests detected extremely high levels of N-Nitrososdimethylamine
(“NDMA”), a probable human carcinogen, in every lot tested, across multiple manufacturers and dosage
forms of the drug ranitidine. The Food and Drug Administration (“FDA”) has established a permissible
daily intake limit for the probable human carcinogen, NDMA, of 96 ng. Valisure has detected NDMA in
excess of 3,000,000 ng per tablet when analyzing ranitidine products, likely due to an inherent instability
of the ranitidine molecule. The ranitidine molecule contains both a nitrite and a dimethylamine (“DMA”)
group which are well known to combine to form NDMA. See illustration in Figure 1 below.




Valisure, LLC. 5 Science Park, New Haven, CT 06511, 833-825-4787, www.valisure.com
Case 3:19-cv-20289-FLW-LHG Document 1-1 Filed 11/14/19 Page 3 of 20 PageID: 60

                                                                                                   Page 2



        Figure 1. The disposition of ranitidine to form NDMA.
        The ranitidine molecular structure contains both the nitrite group (circled in red) and
        dimethylamine (circled in blue) reactive groups that produce NDMA, a probable human
        carcinogen.

Valisure’s tests suggest ranitidine can react with itself in standard analysis conditions (e.g. GC/MS oven
temperature of 130 °C) at high efficiency to produce NDMA at levels well in excess of the permissible
daily intake limit for this probable carcinogen. However, this level is not high enough for acute toxicity.
Accordingly, the ability to produce NDMA at excessive levels has not been detected through the FDA’s
standard adverse event reporting mechanism. Combined with other data from Valisure and the
scientific works of Stanford University and others, the evidence presented shows this instability and the
resulting NDMA occurs in the conditions representative of those in the human body and builds a
compelling case for ranitidine being a likely human carcinogen.

This Petition requests that the Commissioner take the following actions:

    1) request a recall and suspend sale of all lots of all products containing ranitidine. Given the drug’s
       propensity to form the probable carcinogen NDMA, the drug is misbranded under Section 502 of
       the FDCA (21 U.S.C. § 352);

    2) conduct examinations and investigation under Section 702 (a) of the FDCA (21 U.S.C. § 372(a))
       regarding these products, their manufacturing processes, and the manufacturer submissions
       made for FDA approval under 704 (a) of the FDCA (21 U.S.C. § 374(a));

    3) provide information to the public regarding these products under Section 705(b) of the FDCA
       (21 U.S.C. § 375(b));

    4) in addition to the instructions for disposal and/or return in the recall notices, issue additional
       guidance to the public for the safe disposal of ranitidine, given the recognized potential that the
       drug may degrade to form the probable carcinogen NDMA in municipal wastewater treatment
       plants and impact the public water supply; and

    5) promulgate regulations requiring robust independent chemical testing and verification of
       pharmaceuticals and, while these regulations are pending, issue guidance requesting such
       testing and verification.

Background on Petitioner

Valisure is an online pharmacy currently licensed in 38 states and an analytical laboratory that is ISO
17025 accredited by the International Organization for Standardization (“ISO”). Valisure is registered
with the Drug Enforcement Administration (Pharmacy: FV7431137, Laboratory: RV0484814) and the
FDA (FEI #: 3012063246). Valisure’s mission is to help ensure the safety, quality and consistency of
medications and supplements in the market. In response to rising concerns about counterfeit
medications, generics, and overseas manufacturing, Valisure developed proprietary analytical



Valisure, LLC. 5 Science Park, New Haven, CT 06511, 833-825-4787, www.valisure.com
Case 3:19-cv-20289-FLW-LHG Document 1-1 Filed 11/14/19 Page 4 of 20 PageID: 61

                                                                                                         Page 3



technologies that it uses in addition to FDA standard assays to test every batch of every medication it
dispenses.

In an August 7, 2018, inspection of Valisure’s facilities by the FDA, it was determined that since
Valisure’s unique testing facility is not a part of the pharmaceutical manufacturing system and does not
perform release testing, stability testing or any related services for pharmaceutical manufacturers,
Valisure did not require FDA registration. However, Valisure has elected to maintain voluntary
registration status with the FDA. Valisure also received guidance from the FDA that since it operates
outside of the manufacturing industry using the appropriate ISO guidelines as opposed to GMPs, any
product failures or concerns that Valisure identifies should be reported back to the pharmaceutical
industry. Valisure has complied with this guidance and regularly provides reports to applicable parties in
the pharmaceutical industry.

Valisure discovered the link between ranitidine and NDMA formation during its routine analysis of drug
products in its pharmacy. Due to this discovery, Valisure’s pharmacy will no longer sell any of the
ranitidine products it has acquired, nor does it expect to be able to obtain a refund for these products in
light of the fact that ranitidine’s carcinogenicity has not been fully vetted by the FDA.

As discussed below, given the substantial risk to public safety and the high concern of medical
practitioners, Valisure seeks to utilize this Citizen Petition to bring these concerns directly to the
attention of the Commissioner and the FDA, and request that they take expeditious action.

                                          B. Statement of Grounds

The World Health Organization (“WHO”) and the International Agency for Research on Cancer (“IARC”)
have classified NDMA as a Group 2A compound thereby defining it as “probably carcinogenic to
humans.” 1 The FDA currently recognizes the danger of such compounds and, as a result, has set strict
daily acceptable intake limits on NDMA in pharmaceuticals of 96 nanograms. 2 There have been a
multitude of manufacturer recalls of angiotensin receptor blocker (“ARB”) medications, such as
valsartan and losartan, due to the detection of NDMA in excess of these limits. 3

Valisure’s analysis using an FDA-recommended protocol for the detection of NDMA reveals the ability of
the ranitidine molecule to form NDMA at high efficiency. The FDA protocol uses conditions that are
benign for nearly all other molecules discussed in this petition, however, it is suspected that the modest

1
  IARC Monographs on the Identification of Carcinogenic Hazards to Humans (1987). International Agency for
Research on Cancer and World Health Organization. Vol. 17, Supp. 7 (https://monographs.iarc.fr/list-of-
classifications-volumes/) and Preamble to IARC Monographs on the Identification of Carcinogenic Hazards to
Humans.(2019). World Health Organization. ( https://monographs.iarc.fr/wp-content/uploads/2019/01/Preamble-
2019.pdf)
2
  FDA updates table of interim limits for nitrosamine impurities in ARBs (February 28, 2019). US Food and Drug
Administration. (https://www.fda.gov/drugs/drug-safety-and-availability/fda-updates-and-press-announcements-
angiotensin-ii-receptor-blocker-arb-recalls-valsartan-losartan)
3
  Search List of Recalled Angiotensin II Receptor Blockers (ARBs) Including Valsartan, Losartan and Irbesartan.
(current as of 06/28/2019). US Food and Drug Administration. (https://www.fda.gov/drugs/drug-safety-and-
availability/search-list-recalled-angiotensin-ii-receptor-blockers-arbs-including-valsartan-losartan-and)



Valisure, LLC. 5 Science Park, New Haven, CT 06511, 833-825-4787, www.valisure.com
Case 3:19-cv-20289-FLW-LHG Document 1-1 Filed 11/14/19 Page 5 of 20 PageID: 62

                                                                                                       Page 4



heating in the GC/MS of 130 °C oven incubation for 15 minutes results in this highly efficient conversion
of ranitidine to NDMA. Therefore, other conditions that are designed to reflect those in the human
body were also tested by Valisure and other academic groups, including Stanford University which ran a
clinical study in healthy adult volunteers. These tests also reveal high NDMA levels well in excess of the
FDA’s current daily acceptable intake limit.

Valisure investigated further mechanisms relevant to the conditions in the human body and identified a
broadly expressed enzyme, DDAH-1, which is known to cleave DMA from its substrate and release it,
presenting a known risk of NDMA formation. 4 Valisure’s computational modelling suggest this enzyme
may also act on the ranitidine molecule to produce DMA. This would provide a straightforward
mechanism for NDMA formation from ranitidine throughout the human body.

Furthermore, an epidemiological study has implicated ranitidine’s drug class as being correlated to
cancer.

Given that all drugs approved by the FDA undergo significant safety testing, Valisure also investigated
the information available to it concerning ranitidine safety studies. In Valisure’s opinion, these studies
are insufficient to rule out potentially carcinogenic properties and, in fact, reveal weaknesses in testing
methodology that likely enabled this specific issue to avoid detection.

In consideration of the above, a copy of this Petition is also being submitted to the WHO and IARC as a
nomination for ranitidine to be included in the IARC Monographs on the Evaluation of Carcinogenic Risks
to Humans and classified as a human carcinogen. Expeditious response from the FDA could accelerate
action from such international agencies and effect global recalls for the benefit of human health
worldwide.

Petitioner urges the Commissioner and the FDA to expeditiously request recalls of all ranitidine products
to protect the American public from further exposure to the potentially carcinogenic properties of
ranitidine, which is not labeled for such risk and in light of such risk, would not likely be acceptable for
most, if not all, its intended treatments, and to take other such actions outlined in this Petition as
deemed appropriate.

Instability of the Ranitidine Molecule and Formation of NDMA

Since at least 2002, the formation of NDMA by the reaction of DMA and a nitroso source (such as nitrite)
has been well characterized in the scientific literature and identified as a concern for contamination of
the American water supply. 5 In 2003, it was further proposed that elevated levels of NDMA in drinking


4
  See Ogawa, T., Kimoto, M., and Sasaoka, K. (1989). Purification and properties of a new enzyme, NG, NG-
dimethylarginine dimethylaminohydrolase, from rat kidney. The Journal of Biological Chemistry. Vol 264, No. 17
p. 10205-10209 (http://www.jbc.org/content/264/17/10205.full.pdf).
5
  Mitch, W.A. and Sedlak, D.L. (2002). Formation of N-Nitrosodimethylamine (NDMA) from Dimethylamine
during Chlorination. Environmental Science & Technology. Vol. 36 (4), p. 588-595
(https://pubs.acs.org/doi/10.1021/es010684q).



Valisure, LLC. 5 Science Park, New Haven, CT 06511, 833-825-4787, www.valisure.com
Case 3:19-cv-20289-FLW-LHG Document 1-1 Filed 11/14/19 Page 6 of 20 PageID: 63

                                                                                                  Page 5



water produced by American wastewater treatment plants may be associated with the drug ranitidine. 6
As the high instability of the ranitidine molecule was further elucidated, scientific studies were
conducted specifically investigating ranitidine as a source of NDMA in drinking water and specific
mechanisms for the breakdown of ranitidine were proposed, as shown in Figure 2 below. 7




        Figure 2. A proposed mechanism for the decomposition of ranitidine to NDMA.
        Multiple scientific groups have described the breakdown of rantidine to form NDMA
        during wastewater treatment. This proposed mechanism is supported by
        experimentation and shows reaction with a chloride complex that nitrosates the
        ranitidine dimethylamine (from La Roux et al, 2012).

These studies underscore the instability of the DMA group on the ranitidine molecule and its ability to
form NDMA in the environment of water treatment plants which supply many American cities with
water.

However, these studies did not fully appreciate the full extent of NDMA formation risk from ranitidine;
specifically, the added danger of this drug having not only a labile DMA group but also a readily available
nitroso source in its nitrite group on the opposite terminus of the molecule. Valisure’s testing reveals
NDMA levels so high that the nitroso for NDMA likely comes from no other source than the ranitidine
molecule itself. See statement by the experienced medicinal chemist, Wolfgang Hinz, attached to this
petition as Attachment A.




6
  Mitch, W.A., Sharp, J.O., Trussell, R.R., Valentine, R.L., Alvarez-Cohen, L. and Sedlak, D.L. (2003). N-
Nitrosodimethylamine (NDMA) as a Drinking Water Contaminant: A Review. Environmental Engineering Science.
Vol. 20, p. 5 (https://superfund.berkeley.edu/pdf/231.pdf).
7
  Le Roux, J., Gallard, H., Croue, J., Papot, S., Deborde, M. (2012). NDMA Formation by Chloramination of
Ranitidine: Kinetics and Mechanism. Environ. Sci. Technol. Vol. 46, p. 20
(https://pubs.acs.org/doi/10.1021/es3023094).



Valisure, LLC. 5 Science Park, New Haven, CT 06511, 833-825-4787, www.valisure.com
Case 3:19-cv-20289-FLW-LHG Document 1-1 Filed 11/14/19 Page 7 of 20 PageID: 64

                                                                                                  Page 6



Valisure has Detected Excessive Levels of NDMA in All Ranitidine Products Tested

As set forth in the summary table below, Petitioner has detected extremely high levels of NDMA in all
lots tested, across multiple manufacturers of ranitidine products and in ranitidine reference standard.
Petitioner’s pharmacy acquired these medications from the manufacturers reasonably available to it
through its distributors and local pharmacy chains. Valisure’s ISO 17025 accredited laboratory used FDA
recommended GC/MS headspace analysis method FY19-005-DPA 8 for the determination of NDMA
levels. As per the FDA protocol, this method was validated to a lower limit of detection of 25 ng.

         Table 1. Ranitidine samples tested for NDMA.
         All ranitidine samples tested by Valisure’s laboratory formed very high levels of NDMA.
         Attachment B contains detailed data from each test.
                                                                 NDMA per tablet        Attachment B
    150 mg Tablets or equivalent                 Lot #
                                                                       (ng)           Data Reference #
    Reference Powder*                           125619              2,472,531                 1
    Zantac, Brand OTC                         18M498M               2,511,469                 2
    Zantac (mint), Brand OTC                   18H546               2,834,798                 3
    Wal-Zan, Walgreens                      79L800819A              2,444,046                 4
    Wal-Zan (mint), Walgreens                 8ME2640               2,635,006                 5
    Ranitidine, CVS                            9BE2773              2,520,311                 6
    Zantac (mint), CVS                         9AE2864              3,267,968                 7
    Ranitidine, Equate                         9BE2772              2,479,872                 8
    Ranitidine (mint), Equate                 8ME2642               2,805,259                 9
    Ranitidine, Strides                      77024060A              2,951,649                10
    * Estimated NDMA scaled to equivalent of 150 mg.

Instability of the Ranitidine Molecule in Human Conditions

Valisure’s testing of all its drug products for NDMA and other probable carcinogens originally revealed
the extremely high levels of NDMA from ranitidine. The extreme nature of the results prompted
Petitioner to undergo further scientific investigation to determine the origin of the NDMA. Suspecting
that the modest oven heating parameter of 130 °C in the FDA recommended GC/MS protocol
contributed to the high results, Valisure developed a low temperature GC/MS method that could still
detect NDMA but would only subject samples to 37 °C, the average temperature of the human body.
This method was validated to a lower limit of detection of 100 ng and used for a variety of biologically
relevant conditions of the human body discussed below.

Using this method, Valisure tested ranitidine tablets by themselves and in conditions simulating the
human stomach. Industry standard “Simulated Gastric Fluid” (“SGF” 50 mM potassium chloride, 85 mM
hydrochloric acid adjusted to pH 1.2 with 1.25 g pepsin per liter) and “Simulated Intestinal Fluid” (“SIF”
50 mM potassium chloride, 50 mM potassium phosphate monobasic adjusted to pH 6.8 with
hydrochloric acid and sodium hydroxide) was used alone and in combination with various

8
 US Food and Drug Administration. (updated 01/25/2019). Combined N-Nitrosodimethlyamine (NDMA) and N-
Nitrosodiethylamine (NDEA) Impurity Assay, FY19-005-DPA-S (https://www.fda.gov/media/117843/download).


Valisure, LLC. 5 Science Park, New Haven, CT 06511, 833-825-4787, www.valisure.com
Case 3:19-cv-20289-FLW-LHG Document 1-1 Filed 11/14/19 Page 8 of 20 PageID: 65

                                                                                                    Page 7



concentrations of nitrite, which is commonly ingested in foods like processed meats and is elevated in
the stomach by antacid drugs. These more biologically relevant tests were done in 100mL reaction
volumes with one 150 mg tablet of ranitidine for each test that was allowed to react for one hour. 1mL
of solution from each experiment was analyzed using the low temperature GC/MS method.

The results of Valisure’s tests on ranitidine tablets in biologically relevant conditions demonstrate
significant NDMA formation under simulated gastric conditions with nitrite present (see Table 2).

        Table 2. Biologically relevant tests for NDMA formation.
        Conditions tested in Valisure’s laboratory produced high levels of NDMA from ranitidine.
        NDMA was detected in conditions of simulated gastric fluid with sodium nitrite, which is
        found in certain foods and produced by bacteria in the stomach.

         Ranitidine Tablet Studies Lot#                          NDMA per          Attachment B
                                             NDMA (ng/mL)
         77024060A                                               tablet (ng)      Data Reference #
         Tablet without Solvent               Not Detected      Not Detected             11
         Tablet                               Not Detected      Not Detected             12
         Simulated Gastric Fluid (“SGF”)      Not Detected      Not Detected             13
         Simulated Intestinal Fluid           Not Detected      Not Detected             14
         SGF with 10 mM Sodium Nitrite        Not Detected      Not Detected             15
         SGF with 25 mM Sodium Nitrite             236              23,600               16
         SGF with 50 mM Sodium Nitrite            3,045            304,500               17

Antacid drugs, like those outlined toward the end of this petition in Table 3, are known to increase
stomach pH and thereby increase the growth of nitrate-reducing bacteria which further elevate levels of
nitrite. This fact is well known and even present in the warning labels of antacids like Prevacid 9
(lansoprazole) and was specifically studied with ranitidine in the original approval of the drug: 10

        “Total gastric bacterial counts were increased at the end of the treatment [with
        ranitidine]. Three hours after the final dose, 9 of 11 subjects had an increase in the total
        count from a median of 4.7 x 10^2 pre-treatment to 2.5 x 10^7; 8 of the 11 subjects had
        an increase in total count at 12 hours amounting to 1.1 x 10^7. The bacterial content was
        closely related to the pH.”

        One third of all the bacterial strains isolated from the gastric juice reduced nitrate to
        nitrite. The median total number of nitrate reducing organisms increased from 9 in the
        pre-treatment samples to 6 x 10^5 after 12 hours and 3 x 10^6 after 4 hours.”

9
  Takeda Pharmaceuticals America, Inc. (Revised September 2012). PREVACID (lansoprazole) Delayed-Release
Capsules. Highlights of Prescribing Information
(https://www.accessdata.fda.gov/drugsatfda_docs/label/2012/020406s078-021428s025lbl.pdf).
10
   Frank, LLP provided Petitioner with hard copies of Glaxo and FDA documents concerning NDA 18-703 from the
FDA that it obtained pursuant to the Freedom of Information Act, 5 U.S.C. § 552 et seq.



Valisure, LLC. 5 Science Park, New Haven, CT 06511, 833-825-4787, www.valisure.com
Case 3:19-cv-20289-FLW-LHG Document 1-1 Filed 11/14/19 Page 9 of 20 PageID: 66

                                                                                                           Page 8




NDMA formation in the stomach has been a concern for many years and specifically ranitidine has been
implicated as a cause of NDMA formation by multiple research groups including those at Stanford
University. A detailed chemical reaction mechanism for the formation of NDMA from ranitidine in
gastric conditions is proposed below from a Stanford University paper published in 2016: 11




        Figure 3. A Proposed mechanism for the formation of NDMA from ranitidine.
        This proposed reaction mechanism describes how ranitidine could generate NDMA in the
        chemical environment of the human stomach (Zeng and Mitch, 2016). Results from tests
        by Valisure and others support this mechanism.

In addition to the gastric fluid mechanisms investigated in the scientific literature, Valisure identified a
possible enzymatic mechanism via dimethylarginine dimethylaminohydrolase (“DDAH”) for the
liberation of ranitidine’s DMA group which can occur in other tissues and organs separate from the
stomach. Liberated DMA could lead to the formation of NDMA when exposed to nitrite present on the
ranitidine molecule, nitrite freely circulating in the body, 12 or other potential pathways particularly in
weak acidic conditions 13 such as that in the kidney or bladder. The original scientific paper detailing the
discovery of the DDAH enzyme in 1989 specifically comments on the propensity of DMA to form
NDMA: 14

        “This report also provides a useful knowledge for an understanding of the endogenous
        source of dimethylamine as a precursor of a potent carcinogen, dimethylnitrosoamine
        [NDMA].”




11
   Zeng, T. and Mitch, W.A. (2016). Oral intake of ranitidine increases urinary excretion of N-
nitrosodimethylamine. Carcinogenesis. Vol. 37, p. 625-634 (https://www.ncbi.nlm.nih.gov/pubmed/26992900).
12
   Rassaf, T., Ferdinandy, P., and Schulz, R. (2013). Nitrite in organ protection. British Journal of Pharmacology.
Vol. 171, 1, p. 1-11 (https://bpspubs.onlinelibrary.wiley.com/doi/full/10.1111/bph.12291).
13
   Showing metabocard for Dimethylamine. ID HMDB0000087. The Human Metabolome Database.
(http://www.hmdb.ca/metabolites/HMDB0000087)
14
   Ogawa, T., Kimoto, M., and Sasaoka, K. (1989). Purification and properties of a new enzyme, NG, NG-
dimethylarginine dimethylaminohydrolase, from rat kidney. The Journal of Biological Chemistry. Vol. 264, No. 17
p. 10205-10209 (http://www.jbc.org/content/264/17/10205.full.pdf).



Valisure, LLC. 5 Science Park, New Haven, CT 06511, 833-825-4787, www.valisure.com
Case 3:19-cv-20289-FLW-LHG Document 1-1 Filed 11/14/19 Page 10 of 20 PageID: 67

                                                                                                           Page 9



 The possibility that DMA could be liberated from ranitidine enzymatically is supported by computational
 modeling 15 using the chemical structure of DDAH-1. 16 Two isoforms of the DDAH gene exist, DDAH-1
 and DDAH-2. Valisure was able to acquire a chemical structure only for DDAH-1 and therefore focused
 efforts on the DDAH-1 isoform. Results from computational modeling of DDAH-1 with ranitidine support
 binding of ranitidine within the catalytic active site of DDAH-1 in a similar fashion to that of its natural
 substrate asymmetric dimethylarginine (ADMA), see Figure 4 below.




         Figure 4. Computation modelling of ranitidine binding to DDAH-1 enzyme by Valisure.
         A) Molecular modelling predicts reasonable placement of the ranitidine molecule (shown
         in green) in the active site of DDAH-1 enzyme (shown as a cross-section in grey) when
         compared to asymmetric dimethylarginine (ADMA, shown in blue), the natural substrate
         of DDAH-1. B) The predicted affinity of ranitidine is similar to that of ADMA using the same
         modelling parameters

 These results suggest that the enzyme DDAH-1 may increase formation of NDMA in the human body
 when ranitidine is present; therefore, the expression of the DDAH-1 gene is useful for identifying organs

 15
    Trott, O., Olson, A.J. (2010). AutoDock Vina: improving the speed and accuracy of docking with a new scoring
 function, efficient optimization and multithreading. Journal of Computational Chemistry. Vol. 31, p. 455-461
 (https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3041641/)
 16
    Wang, Y., Monzingo, A.F., Hu, S., Schaller, T.H., Robertus, J.D., Fast, W. (2009). Developing dual and specific
 inhibitors of dimethylarginine dimethylaminohydrolase-1 and nitric oxide synthase: toward a targeted
 polypharmacology to control nitric oxide. Biochemistry. Vol. 48: 8624-8635
 (https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2746464/)



 Valisure, LLC. 5 Science Park, New Haven, CT 06511, 833-825-4787, www.valisure.com
Case 3:19-cv-20289-FLW-LHG Document 1-1 Filed 11/14/19 Page 11 of 20 PageID: 68

                                                                                                              Page 10



 most susceptible to this action. The chart below from the National Center for Biotechnology
 Information17 illustrates the expression of the DDAH-1 gene in various tissues in the human body:




          Figure 5. Expression levels of DDAH-1 enzyme.
          Expression levels across many human tissue types suggests that the DDAH-1 enzyme is
          functionally expressed throughout the human body. RPKM are reads per kilobase of
          transcript, per million mapped reads of the DDAH-1 gene (NCBI, 2019)

 DDAH-1 is most strongly expressed in the kidneys but also broadly distributed throughout the body. This
 offers both a general mechanism for NDMA formation in the human body from ranitidine and
 specifically raises concern for the kidneys.

 In Vivo Studies Strongly Suggest Ranitidine’s Formation of NDMA and Carcinogenicity

 In addition to the aforementioned in vitro studies that suggest a strong connection between ranitidine
 and NDMA formation, in vivo clinical studies in living animals add further weight to concern over this
 action and overall potential carcinogenicity. A study published in the journal Carcinogenesis in 1983
 titled “Genotoxic effects in rodents given high oral doses of ranitidine and sodium nitrite” specifically
 suspected the carcinogenic nature of ranitidine in combination with nitrite 18 (only two years after the
 drug entered the market in 1981). Despite rat gastric physiology being different than human, the
 authors of this study concluded:




 17
    DDAH1 dimethylarginine dimethylaminohydrolase. (updated 07/08/2019). National Center for Biotechnology
 Information (https://www.ncbi.nlm.nih.gov/gene/23576).
 18
    Brambilla, G. et al. (1983). Genotoxic effects in rodents given high oral doses of ranitidine and sodium nitrite.
 Carcinogenesis. Vol. 4, 10, p. 1281-1285 (https://academic.oup.com/carcin/article-abstract/4/10/1281/2391364).


 Valisure, LLC. 5 Science Park, New Haven, CT 06511, 833-825-4787, www.valisure.com
Case 3:19-cv-20289-FLW-LHG Document 1-1 Filed 11/14/19 Page 12 of 20 PageID: 69

                                                                                                          Page 11



         “Our experimental findings have shown that simultaneous oral administration in rats of
         high doses of ranitidine and NaNO2 [nitrite] can produce DNA fragmentation either in
         liver or in gastric mucosa.”

 Arguably most important of all in vivo studies are those conducted in humans. One such study was
 completed and published in 2016 by Professor William Mitch and his team at Stanford University. 19 The
 study showed that healthy individuals, both male and female, that took Zantac 150 mg tablets produced
 roughly 400 times elevated amounts of NDMA in their urine (over 40,000 nanograms) in the proceeding
 24 hours after ingestion. These results alone are extremely alarming, given NDMA has been implicated
 as an etiological agent for bladder cancer, 20 however, the implications could be significantly worse given
 that NDMA is known to be heavily absorbed by the body instead of being excreted into urine. 21 Relevant
 excerpts from this study are shown below:

 Summary findings of study:

         “Following ranitidine intake, the urinary NDMA excreted over 24 h increased 400-folds
         from 110 to 47,600 ng, while total N-nitrosamines increased 5-folds. NDMA excretion
         rates after ranitidine intake equaled or exceeded those observed previously in patients
         with schistosomiasis, a disease wherein N-nitrosamines are implicated as the etiological
         agents for bladder cancer.”

 Regarding urinary NDMA likely being a small fraction of total NDMA exposure in the body:

         “While urinary N-nitrosamine concentrations may more directly reflect systemic
         exposure, it is important to note that such estimates are conservative. Actual systemic
         NDMA exposure is likely much higher than that eliminated in urine, as previous studies
         have indicated a high metabolic conversion rate of NDMA (i.e. >99.9%) and therefore its
         low renal clearance (i.e. only ~0.05% excreted in urine)”

 Epidemiological Link of Ranitidine to Cancer in Humans and Physician Concern

 Likely due to the perceived high safety profile of ranitidine, very few epidemiological studies have been
 conducted on this drug. In fact, Petitioner was unable to find any epidemiological studies on only
 ranitidine in the U.S., though at least one exists on its class of H2 blockers that began in 1986 during a
 time when only two H2 blocker drugs were available, ranitidine and cimetidine. This 2004 study
 published by the National Cancer Institute 22 investigated 414 cases of peptic ulcer disease reported in
 1986 and then followed for 14 years. One of the variables investigated by the authors was if the

 19
    Zeng, T. and Mitch, W.A. (2016). Oral intake of ranitidine increases urinary excretion of N-
 nitrosodimethylamine. Carcinogenesis. Vol. 37, p. 625-634 (https://www.ncbi.nlm.nih.gov/pubmed/26992900).
 20
    See id.
 21
    Spiegelhalder, B., Eisenbrand, G., Preussmann, R. (1982). Urinary excretion of N-nitrosamines in rats and
 humans. IARC Sci Publ. Vol. 41 p. 443-449 (https://www.ncbi.nlm.nih.gov/pubmed/7141551).
 22
    Michaud, D.S., Mysliwiec, P.A., Aldoori, W., Willett, W.C., Giovannucci, E. (2004). Peptic ulcer disease and the
 risk of bladder cancer in a prospective study of male health professionals. Cancer Epidemiol Biomarkers Prev. Vol.
 13, 2, p. 250-254 (https://www.ncbi.nlm.nih.gov/pubmed/14973090).


 Valisure, LLC. 5 Science Park, New Haven, CT 06511, 833-825-4787, www.valisure.com
Case 3:19-cv-20289-FLW-LHG Document 1-1 Filed 11/14/19 Page 13 of 20 PageID: 70

                                                                                                         Page 12



 patients had been taking a prescription antacid, either Tagamet (cimetidine) or Zantac (ranitidine). The
 study did not differentiate between which drug was taken, just that the patient was on a prescription
 antacid. Despite the data being confounded with the two drugs, the study concluded:

         "Recent use of ulcer treatment medication (Tagamet and Zantac) was also related to the
         risk of bladder cancer, and this association was independent of the elevated risk observed
         with gastric ulcers."

 The authors also note that:

         “N-Nitrosamines are known carcinogens, and nitrate ingestion has been related to
         bladder cancer risk.”

 NDMA is among the most common of the “N-Nitrosamines.”

 In considering this study published by the National Cancer Institute, it should be noted that a 1982
 clinical study in rats compared ranitidine and cimetidine exposure in combination with nitrite. 23 When
 investigating DNA fragmentation in the rats’ livers, no effect was observed for cimetidine administered
 with nitrite but ranitidine administered with nitrite resulted in a “significant DNA fragmentation.”

 Investigators at Memorial Sloan Kettering Cancer Center are actively studying ranitidine to evaluate the
 extent of the public health implications of these findings. Regarding ranitidine, one of the investigators
 commented to Valisure:

         “A potential link between NDMA and ranitidine is concerning, particularly considering the
         widespread use of this medication. Given the known carcinogenic potential of NDMA, this
         finding may have significant public health implications,” 24

 To further underscore the concern from medical professionals, a statement from Dr. Jon Ernstoff, a
 gastroenterologist practicing for 41 years, is appended to this petition as Attachment C. An excerpt from
 this attachment is below:

         “Had I known of the NDMA risk associated with Zantac, I would have strongly considered
         prescribing alternative medications for the indicated conditions, such as another
         histamine blocker or a PPI. For the indicated conditions, there were always alternative
         treatments available with acceptable safety, cost, and efficacy profiles.”




 23
    Brambilla G., Cavanna M., De Flora S. (1982). Genotoxic Effects of Drugs: Experimental Findings Concerning
 Some Chemical Families of Therapeutic Relevance. In: Nicolini C. (eds) Chemical Carcinogenesis. NATO
 Advanced Study Institutes Series (Series A: Life Sciences), Vol 52. Springer, Boston, MA
 (https://link.springer.com/chapter/10.1007/978-1-4684-4334-9_11).
 24
    Email from Dr. Lior Z. Braunstein, a physician and cancer research scientist at Memorial Sloan Kettering Cancer
 Center, New York City.


 Valisure, LLC. 5 Science Park, New Haven, CT 06511, 833-825-4787, www.valisure.com
Case 3:19-cv-20289-FLW-LHG Document 1-1 Filed 11/14/19 Page 14 of 20 PageID: 71

                                                                                                            Page 13



 Weaknesses of Existing Safety Data on Ranitidine

 Petitioner recognizes that while extensive safety data is produced for any new drug approval, cancer
 risks can be difficult to determine in studies that are inherently short and conducted primarily in
 animals. Valisure has identified key studies that investigated ranitidine safety but contained important
 weaknesses in the studies’ investigations. It is important to emphasize that these studies do not negate
 the data presented in this petition and instead illustrate how evidence of the potentially carcinogenic
 nature of ranitidine could have gone largely unreported to the FDA for 38 years.

 In a 1981 study published by Glaxo Group Research Ltd., the originator of the ranitidine molecule, the
 metabolites of ranitidine in urine were studied using industry standard detection technology of high-
 performance liquid chromatography. 25 Many metabolites were listed, though there is no indication that
 NDMA was looked for, and it was not till the 2016 Stanford University study that NDMA was specifically
 identified in large quantity in human urine from individuals ingesting ranitidine.

 By 1987, after numerous studies raised concerns over ranitidine and cancerous nitroso compounds, 26 27
 28 29
       Glaxo Group Research Ltd. published a clinical study specifically investigating gastric contents in
 human patients and N-nitroso compounds. 30 The study concluded:

          “During treatment with ranitidine median 24 hour intragastric pH, nitrate concentration,
          and counts of total and nitrate reducing bacteria increased significantly regardless of
          dietary nitrate content; there was no significant increase in the median day time
          concentration of N-nitroso compounds.”

 However, Petitioner notes that this study, which likely built confidence in the medical community that
 ranitidine was not associated with N-nitrosamines like NDMA, had a few significant weaknesses that
 prevented the detection of NDMA formation from ranitidine. Importantly, this study used an analytical
 system called a “nitrogen oxide assay” for the determination of N-nitrosamines, which was developed


 25
    Carey, P.F., Martin, L.E., Owen, P.E. (1981). Determination of ranitidine and its metabolites in human urine by
 reversed-phase ion-pair high-performance liquid chromatography. Journal of Chromatography B: Biomedical
 Sciences and Applications. Vol. 225, 1, p. 161-168
 (https://www.sciencedirect.com/science/article/pii/S0378434700802558).
 26
    Brambilla, G. et al. (1983). Genotoxic effects in rodents given high oral doses of ranitidine and sodium nitrite.
 Carcinogenesis. Vol. 4, 10, p. 1281-1285 (https://academic.oup.com/carcin/article-abstract/4/10/1281/2391364).
 27
    Martelli, A., Fugassa, E., Voci, A., Brambilla, G. (1983). Unscheduled DNA synthesis induced by nitrosated
 ranitidine in primary cultures of rat hepatocytes. Mutation Research Letters. Vol. 122, 3-4, p. 373-376
 (https://www.sciencedirect.com/science/article/pii/0165799283900222).
 28
    Maura, A. et al. (1983) DNA damage induced by nitrosated ranitidine in cultured mammalian cells. Toxicology
 Letters. Vol. 18, 1-2, p. 97-102 (https://www.sciencedirect.com/science/article/pii/0378427483900772).
 29
    Brambilla G., Cavanna M., De Flora S. (1982). Genotoxic Effects of Drugs: Experimental Findings Concerning
 Some Chemical Families of Therapeutic Relevance. In: Nicolini C. (eds) Chemical Carcinogenesis. NATO
 Advanced Study Institutes Series (Series A: Life Sciences), Vol 52. Springer, Boston, MA
 (https://link.springer.com/chapter/10.1007/978-1-4684-4334-9_11).
 30
    Thomas, J.M., et al. (1987). Effects of one year's treatment with ranitidine and of truncal vagotomy on gastric
 contents. Gut. Vol. 28, 6, p. 726-738 (https://www.ncbi.nlm.nih.gov/pubmed/3623220).



 Valisure, LLC. 5 Science Park, New Haven, CT 06511, 833-825-4787, www.valisure.com
Case 3:19-cv-20289-FLW-LHG Document 1-1 Filed 11/14/19 Page 15 of 20 PageID: 72

                                                                                                       Page 14



 for analysis of food 31 and is a detection method that indirectly and non-specifically measures N-
 nitrosamines.

 In addition to being a less accurate and less specific detection method than industry standard
 chromatography, this method necessitated discarding all gastric samples that contained ranitidine.
 Thus, without ranitidine being present in any samples taken, the degradation products of ranitidine, like
 NDMA, could not reasonably be detected. Relevant excerpts are below:

         “When sufficient gastric juice was present, samples for estimation of N-nitroso compound
         were collected hourly between 1200 and 2100 h in studies RI, R3, R4, and R5 and after
         vagotomy. In all samples studied ranitidine was undetectable by radioimmunoassay with
         a lower limit of detection at 20 ng of ranitidine/ml.

         N-nitroso compounds were assayed by measurement of nitrogen oxide evolved under
         special conditions. The assays were restricted to ranitidine free samples because the
         presence of ranitidine in gastric juice may result in falsely high concentrations of N-nitroso
         compounds being recorded.”

         …

         “Because of the overriding need to be certain that ranitidine present in gastric juice would
         not be assayed as if it were a N-nitroso compound, aspirates of juice were only used for
         N-nitroso compound analysis at times when ranitidine was absent. Results for N-nitroso
         compounds are consequently based on assay of approximately one third of the samples
         that were analysed for pH, bacterial counts and nitrite concentration; conclusions must
         be correspondingly less certain, especially as no night-time samples were studied. N-
         nitroso compounds were not measured at all during study R2 but no increase in day time
         median values was found during (R3 and R4) or after (R5) maintenance treatment, an
         observation in agreement with other 24 hour studies.”

 The “other 24 hour studies” referenced contained only one full study and this study had patients that
 were treated with cimetidine only, a different H2 blocker. It should also be noted that the referenced
 cimetidine study took samples through the entire 24 hour period 32 and used analytical methods
 specifically designed for gastric juice 33 as opposed to food.

 The 1987 safety study does not negate the current findings in this petition since this new data simply
 fills in areas that were not fully investigated.

 31
    Walters, C.L., Downes, M.J., Edwards, M.W., Smith, P.L. (1978). Determination of a non-volatile N-nitrosamine
 on a food matrix. Analyst. Vol. 103, 1232, p. 1127-1133 (https://www.ncbi.nlm.nih.gov/pubmed/736263).
 32
    Milton-Thompson, G.J. et al. (1982). Intragastric acidity, bacteria, nitrite, and N-nitroso compounds before,
 during, and after cimetidine treatment. The Lancet. Vol. 319, 8281, p. 1091-1095
 (https://www.sciencedirect.com/science/article/pii/S0140673682922772).
 33
    Bavin, P.M., Darkin, D.W., Viney, N.J. (1982). Total nitroso compounds in gastric juice. IARC Scientific
 Publications. Vol. 41, p. 337-344 (http://europepmc.org/abstract/med/7141541).



 Valisure, LLC. 5 Science Park, New Haven, CT 06511, 833-825-4787, www.valisure.com
Case 3:19-cv-20289-FLW-LHG Document 1-1 Filed 11/14/19 Page 16 of 20 PageID: 73

                                                                                                    Page 15



 Instability of Ranitidine is Unique Within Its Drug Class; Availability of Alternatives

 Petitioner recognizes that ranitidine is a very commonly used over-the-counter and prescription drug for
 both adults and infants and is in the top 50 most prescribed drugs in the United States with over 15
 million prescriptions in 2016. 34 However, the antacid drug class that ranitidine belongs to, H2 Blockers,
 and the related antacid class of proton-pump inhibitors (“PPIs”), were analyzed by Valisure and many
 alternatives were identified which should minimize any disturbances to patients currently being treated
 by ranitidine if the drug were recalled. Of the ten drugs tested, eight formed no detectable amounts of
 NDMA and only ranitidine formed millions of nanograms of NDMA. The drug nizatidine formed tens of
 thousands of nanograms of NDMA and should also be investigated. Petitioner notes that nizatidine, like
 ranitidine, also contains both a nitrite and DMA group on terminal ends of the molecule and may be
 sensitive to the same degradation mechanism shown in Figure 1. However, eight drugs remain in these
 drug categories that do not possess this ability to easily form NDMA.

           Table 3. Analysis of NDMA levels across common antacid medications.
           Valisure’s laboratory detected NDMA in ranitidine and nizatidine tablets. Ranitidine,
           however, formed about 70 times more NDMA per mg compared to nizatidine.


      Scientific Name               Brand                                    NDMA per        Attachment B
                                                        Structure
      (Tablets tested)              (Lot#)                                   tablet (ng)    Data Reference #

      Ranitidine                    Zantac
                                                                             2,978,551             18
      (1x 150 mg tablet)          (7702406A)

      Nizatidine                     Axid
                                                                               41,693              19
      (1x 150 mg capsule)         (1290625A)

      Cimetidine                   Tagamet
                                                                           Not Detected            20
      (1X 200 mg tablet)          (9AE2576)

      Famotidine                   Pepcid
                                                                           Not Detected            21
      (2x 40 mg tablets)        (1805012732)

      Omeprazole                    Prilosec
                                                                           Not Detected            22
      (2x 40 mg capsule)          (19182878)

      Esomeprazole                 Nexium
                                                                           Not Detected            23
      (2x 40 mg capsule)          (C806922)




 34
   ClinCalc DrugStats Database. (2006-2016). The Top 200 of 2019. Agency for Healthcare Research and Quality
 (AHRQ), Rockville, MD. Version 19.1 (https://clincalc.com/DrugStats/Top200Drugs.aspx).


 Valisure, LLC. 5 Science Park, New Haven, CT 06511, 833-825-4787, www.valisure.com
Case 3:19-cv-20289-FLW-LHG Document 1-1 Filed 11/14/19 Page 17 of 20 PageID: 74

                                                                                                      Page 16




      Lansoprazole                 Prevacid
                                                                           Not Detected              24
      (3x 30 mg capsule)          (C807365)

      Pantoprazole                 Protonix
                                                                           Not Detected              25
      (2x 40 mg tablets)         (PAN18101)

      Rabeprazole                   AcipHex
                                                                           Not Detected              26
      (4x 20 mg capsules)         (BY33E009)


      Dexlansoprazole               Dexilant
                                                                           Not Detected              27
      (2x 60 mg capsule)           (A27540)


 Recall Request and Other Actions

 This Petition seeks to have the Commissioner and FDA request recalls and suspend sales for all products
 containing the API ranitidine, consistent with FDA’s mandate to ensure the safety of prescription and
 over the counter the drugs in the United States.

 Such recalls are extremely important for public safety. The elimination of ranitidine from the market is
 not expected to create a significant impact to the U.S. healthcare system or patients currently taking the
 drug due to the fact that many alternatives exist in the same drug class and similar drug classes. As Table
 3 shows, nearly all other treatments for gastroesophageal reflux disease (“GERD”) and similar diseases in
 the drug categories of PPIs and H2 Blockers did not generate NDMA in Valisure’s tests. The only notable
 exception is nizatidine, which, like ranitidine, also has a nitrite and a DMA group on the terminal ends of
 the molecule. Valisure also recommends the investigation of this product, though the detected NDMA
 levels are roughly 70X lower.

 Petitioner notes that there is precedent for recalling widely used medications due to concern over
 cancinogenic properties. In 1979 the FDA and industry jointly announced a recall due to the suspected
 carcinogenic properties of methapyrilene, an “antihistamine that for years has been the active
 ingredient of such nonprescription [i.e. over-the-counter] sleeping pills as Sominex, Excedrin P.M. and
 Compoz.” 35 According to the announcement, the recall followed a conclusion by the National Cancer
 Institute (“NCI”) two months earlier, that methapyrilene causes liver cancer in rats and mice and should
 be presumed to do so in humans; after evaluating the NCI’s data, the FDA reached the same
 conclusion. 36 Similar to ranitidine, methapyrilene’s link to cancer was widely believed to be associated



 35
    U.S., Industry Recall Sleep Aids Containing Cancer‐Causing Agent (June 9, 1979). The New York Times, New
 York, NY. (https://www.nytimes.com/1979/06/09/archives/us-industry-recall-sleep-aids-containing-cancercausing-
 agent.html)
 36
    Id.



 Valisure, LLC. 5 Science Park, New Haven, CT 06511, 833-825-4787, www.valisure.com
Case 3:19-cv-20289-FLW-LHG Document 1-1 Filed 11/14/19 Page 18 of 20 PageID: 75

                                                                                                           Page 17



 with the same probable human carcinogen, NDMA, formed by an unstable DMA group on the
 molecule. 37 38

 In addition, for the reasons stated above, FDA should conduct examinations and investigation under
 Section 702 (a) of the FDCA (21 U.S.C. § 372(a)) regarding these products, their manufacturing
 processes, and the manufacturer submissions made for FDA approval under 704 (a)of the FDCA (21
 U.S.C. § 374(a)) and effect labeling revisions as needed. Further, FDA should provide information to the
 public regarding these medications under Section 705(b) of the FDCA (21 U.S.C. § 375(b)).

 Safe Disposal of Ranitidine for Avoidance of Increased NDMA in American Water Supply

 Petitioner notes that, as illustrated in this Petition, nearly two decades of research has shown a strong
 propensity for ranitidine to degrade into NDMA in the conditions present in wastewater treatment
 facilities throughout the United States. In several areas of the United States, treated municipal
 wastewater is used as a drinking water supply (i.e., potable reuse). 39 The treatment techniques
 employed to further purify the wastewater for this purpose frequently incorporate treatment with
 inorganic chloramines. The reaction of ranitidine with inorganic chloramines produces NDMA with high
 efficiency. 40 Increasing the amount of ranitidine in municipal wastewaters will likely increase the
 amount of NDMA in drinking waters where potable reuse is practiced.

 In addition, disposal of ranitidine in landfills could increase the drug’s levels in the leachate runoff.
 “Chemical methods” are commonly used for treatment of landfill leachate, 41 and the instability of
 ranitidine could cause it to degrade into NDMA during this treatment. Therefore, public disposal of
 ranitidine either directly into municipal wastewater (e.g. dumping in a sink or toilet) or indirectly
 dumping into landfills (e.g. dumping in standard trash), should be explicitly avoided. Pharmacies and
 others in the industry should be instructed to quarantine ranitidine products and utilize disposal
 methods that do not risk ranitidine exposure to wastewater treatment plants, and the public should be
 urged to take similar actions.

 In addition to the language regarding return or disposal in the recall notices, Valisure urges the FDA to
 issue additional guidance and instructions to the public regarding appropriate disposal of ranitidine, to
 avoid the potential for significant increases in exposure of the general population to the probable
 human carcinogen NDMA via municipal water supplies.


 37
    Lijinsky, W. (1974). Reaction of drugs with nitrous acid as a source of carcinogenic nitrosamines. Cancer
 Research. Vol. 34, p. 255-258 (https://cancerres.aacrjournals.org/content/34/1/255)
 38
    Mergens, WJ. et. al. (1979) In vitro nitrosation of methapyrilene. Journal of Pharmaceutical Sciences. Vol. 68, p.
 827-832. (https://www.ncbi.nlm.nih.gov/pubmed/458597)
 39
    National Research Council(2012). Water reuse: Expanding the nation’s water supply through reuse of municipal
 wastewater. The National Academies Press, Washington, D.C. (https://www.nap.edu/catalog/13303/water-reuse-
 potential-for-expanding-the-nations-water-supply-through)
 40
    Roux, J. L., Gallard, H., Croué, J.-P.; Papot, S., Deborde, M. (2012). NDMA formation by chloramination of
 ranitidine: Kinetics and mechanism. Environ. Sci. Technol. 2012, 46 (20), 11095−11103
 (https://www.ncbi.nlm.nih.gov/pubmed/22967139)
 41
    S. Renou et al. (2007). Landfill leachate treatment: Review and opportunity. Journal of Hazardous Materials.
 Vol. 150, Issue 3, Pages 468-493 (https://www.sciencedirect.com/science/article/pii/S0304389407013593).


 Valisure, LLC. 5 Science Park, New Haven, CT 06511, 833-825-4787, www.valisure.com
Case 3:19-cv-20289-FLW-LHG Document 1-1 Filed 11/14/19 Page 19 of 20 PageID: 76

                                                                                                  Page 18



 Independent Testing and Verification of Drug Products in the United States

 Petitioner is also requesting that the FDA promulgate regulations requiring robust independent chemical
 testing and verification of medications. In the interim, while these regulations are pending, FDA should
 issue formal guidance recommending such testing and verification.

 This is necessary in order to serve public health and help protect Americans from adulterated and poor-
 quality drug products, an issue of growing concern. Grounds for this request are also rooted in strong
 support from the medical community, as evidenced by a recent resolution from the American College of
 Cardiology (“ACC”), calling for the American Medical Association to advocate for legislation requiring
 independent testing and verification of the chemical content of batches of pharmaceuticals. The
 resolution is at Attachment D.

                                        C. Environmental Impact

 Petitioner claims a categorical exclusion under 21 C.F.R. § 25.30, and believes that this
 Petition qualifies for a categorical exclusion from the requirement to submit an environmental
 assessment or environmental impact statement.
                                          D. Economic Impact

 Pursuant to 21 C.F.R. § 10.30(b), economic impact information will be submitted by the
 Petitioner only upon request of the Commissioner following review of this Petition.

                                             E. Certification

 The undersigned certifies that, to the best knowledge and belief of the undersigned, this
 petition includes all the information and views on which the petition relies, and that it includes
 representative data and information known to the petitioner which are unfavorable to the petition.




 Valisure, LLC. 5 Science Park, New Haven, CT 06511, 833-825-4787, www.valisure.com
Case 3:19-cv-20289-FLW-LHG Document 1-1 Filed 11/14/19 Page 20 of 20 PageID: 77

                                                                                      Page 19



        Respectfully submitted,




        David Light
        Valisure
        Chief Executive Officer
        5 Science Park
        New Haven, CT 06511
        Phone: 833-497-7370
        Fax: 203-497-7371

        Kaury Kucera, PhD
        Valisure
        Chief Scientific Officer
        5 Science Park
        New Haven, CT 06511
        Phone: 833-497-7370
        Fax: 203-497-7371




 Valisure, LLC. 5 Science Park, New Haven, CT 06511, 833-825-4787, www.valisure.com
